             Case 3:19-cv-00303-JCH Document 17 Filed 09/18/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

                                                     Civil Action No. 3: 19-cv-00303
 STAG ARMS, LLC,

                        Plaintiff,
        v.

 SOL INVICTUS ARMS, LLC, and
                                                     September 18,2019
 TACTICAL SUPERIORITY, INC., d/b/a
 TACTICAL SUPERIORITY, INC./SOL
 INVICTUS ARMS,

                        Defendants.


    NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(l)(A)(i)

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the above-

captioned Plaintiff and or their counsel hereby give notice that the above-captioned action is

voluntarily dismissed with prejudice.

                                             The Plaintiff,
                                             Stag Arms, LLC

                                             By: /s/ James M. Nugent
                                             James. M. Nugent, Esq.
                                             HARLOW, ADAMS & FRIEDMAN, P.C.
                                             One New Haven Avenue, Suite 100
                                             Milford, CT 06460
                                             Telephone: (203) 878-0661
                                             Facsimile: (203) 878-9568
                                             E-Mail: jmn@guidproguo.com

                                             By: /s/ John D. Giampolo
                                             John D. Giampolo, Esq.
                                             ICE MILLER LLP
                                             1500 Broadway, 29' 11 Floor
                                             NewYork,NewYork 10036
                                             Tel: (212) 824-4950
                                             John. Giampolo@icemiller.com
           Case 3:19-cv-00303-JCH Document 17 Filed 09/18/19 Page 2 of 2




                              CERTIFICATION OF SERVICE

       This is to certify that a copy of the foregoing Notice of Voluntary Dismissal Pursuant to
F.R.C.P. 4l(a)(l)(A)(i) of Stag Arms, LLC was filed and served upon all counsel of record via
the Comt's CM/ECF system.




                                             /s/ James M. Nugent
                                             James M. Nugent




SONY Web 3/2018
